 492325 NLRB No. 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Although neither MWM nor Scott entered an appearance at thehearing, the amounts establishing the Board™s jurisdiction over these
employers were set out in the testimony of witness Kevin Casali, a
project manager for MWM.Laborers International Union of North America,Local No. 121 and Plumbers, Steamfitters andMarine Fitters Local No. 290, affiliated with
the United Association of Journeymen and Ap-
prentices of the Plumbing and Pipefitting In-
dustry of the United States and Canada, AFLŒ
CIO and Meissner & Wurst/Marshall Con-
struction, Inc., a Joint Venture and Scott Co.
of California, Inc. Case 36ŒCDŒ206March 23, 1998DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSFOXAND
BRAMEThe charge in this Section 10(k) proceeding wasfiled on January 6, 1997, by Plumbers, Steamfitters
and Marine Fitters Local No. 290, affiliated with the
United Association of Journeymen and Apprentices of
the Plumbing and Pipefitting Industry of the United
States and Canada, AFLŒCIO (Local 290), alleging
that the Respondent, Laborers International Union of
North America, Local No. 121 (Local 121), violated
Section 8(b)(4)(D) of the National Labor Relations Act
by engaging in proscribed activity with an object of
forcing Meissner & Wurst/Marshall Construction Inc.,
a Joint Venture (MWM), to assign certain work to em-
ployees represented by Local 121 rather than to em-
ployees represented by Local 290. The hearing was
held on February 20, 1997, before Hearing Officer Jef-
frey E. Jacobs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONMWM is a joint venture formed by Meissner &Wurst, an engineering firm, and Marshall Contractors,
a construction firm, to manage the construction of
Hyundai Corporation™s silicone wafer manufacturing
facility in Eugene, Oregon. MWM has its principal
place of business in Eugene, Oregon. Since its creationin March 1996, MWM had gross revenue in excess of
$1 million and purchased and received at the Hyundai
construction site in Eugene, Oregon, goods and serv-
ices valued in excess of $50,000 from suppliers located
outside the State of Oregon. Scott Co. of California
(Scott) is a subcontractor of MWM at the Hyundai
construction site and performs plumbing, piping, vent-
ing, and HVAC construction. Scott™s principal place of
business is in California. As a subcontractor at the
Hyundai construction site in 1996, Scott received reve-
nue from MWM in excess of $1 million and purchasedand received at the Hyundai construction site in Eu-gene, Oregon, goods and material valued in excess of
$50,000 from suppliers located outside the State of Or-
egon. We find, and the parties do not dispute, that
MWM and Scott are engaged in commerce within the
meaning of Section 2(6) and (7) of the Act.1Further,the parties stipulate, and we find, that Local 121 and
Local 290 are labor organizations within the meaning
of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeAs the general contractor, MWM is responsible formanaging the construction of three buildings at
Hyundai™s site in Eugene, Oregon. The principal build-
ing under construction is the fabrication facility, also
known as the ‚‚fab,™™ in which silicone chips will be
manufactured for use in computers. After completion
of the fab, approximately one-third of the structure will
be maintained as a ‚‚clean room,™™ a carefully mon-
itored and controlled environment essential to the pro-
duction of silicone chips. In order to ultimately achieve
clean room status upon completion, the fab must meet
specific standards of cleanliness at various intervals
during its construction. In December 1996, after the
floor, four walls, and most of the roof were in place,
MWM announced that the fab must now meet a clean-
liness level designated Protocol 1, which essentially
called for the structure to be ‚‚broom clean™™ on a daily
basis.Broom clean status, however, was initially not easyto achieve. Due to unusually heavy rains in the North-
west in the later part of 1996, the fab had a good deal
of standing water in it. In addition, there were piles of
construction debris that needed to be removed from the
building. Before the fab could achieve broom clean
status, the water and debris had to be removed.On previous construction jobs requiring protocolcleaning, Gregory Hesse, a project manager for MWM,
had employed crews represented by locals affiliated
with the Plumbers and Pipefitters Union to clean con-
struction sites. Based on his satisfactory past experi-
ence, Hesse approached Scott, MWM™s plumbing sub-
contractor, and inquired about Scott™s ability to provide
up to 25 additional workers for approximately 3 weeks
to perform the site cleanup work required before the
fab could enter Protocol 1. Scott confirmed that it
could make available a sufficient number of ‚‚mechani-
cal laborers™™ represented by Local 290 to do the
cleanup, and submitted a bid for the project to MWM.
Scott and MWM then amended their original contractVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00492Fmt 0610Sfmt 0610D:\NLRB\325.058APPS10PsN: APPS10
 493LABORERS LOCAL 121 (MEISSNER & WURST/MARSHALL CONSTRUCTION)2Counsel for Local 290 would not stipulate to this description ofthe disputed work at the hearing, but in its brief agrees that this de-
scription is ‚‚generally accurate.™™to include the performance of the short-term construc-tion cleanup.Scott™s mechanical laborers represented by Local290 began the cleanup work at the Hyundai site on or
about December 12, 1996. The cleanup work included
water removal, or ‚‚dewatering,™™ which consisted of
moving the water with large squeegees toward approxi-
mately 30 pumps placed throughout the building; haul-
ing remnant lumber and construction debris off the
premises; and performing erosion control work, which
consists of erecting and maintaining plastic silt fences
and hay bales to prevent the erosion of the site™s hilly
landscape during construction.Prior to the hiring of Scott™s mechanical laborers, la-borers represented by Local 121 were employed by
several other subcontractors to perform a variety of
tasks at the Hyundai facility, including general site
cleanup, dewatering, and erosion control. At least three
subcontractors at the Hyundai site entered into Labor-
ers compliance agreements with Local 121, which in-
corporate by reference a master agreement between the
regional entities representing both the associated con-
struction contractors and the laborers affiliates.On learning of the presence of Scott™s mechanicallaborers at the Hyundai site, Wally Jensen, a represent-
ative of Local 121, contacted Kevin Casali, a project
manager for MWM, to discuss the situation. Jensen
told Casali that Scott™s mechanical laborers were per-
forming general cleanup work, dewatering, and erosion
control previously performed by laborers represented
by Local 121, and that the work should be exclusively
assigned to Local 121™s laborers. Mr. Casali agreed to
inform MWM™s onsite representatives that Scott™s me-
chanical laborers were not to perform dewatering and
erosion control, but that they would continue to per-
form the short-term, general site cleanup to prepare for
entering Protocol 1.On December 16, 1996, following the initial contactbetween Jensen and Casali, Lee Clinton, Local 121™s
secretary-business manager, wrote to Casali to dispute
the assignment of cleanup work, dewatering, and ero-
sion control to Scott employees. In the letter, Jensen
informed Casali that Local 121 ‚‚will take whatever
steps are necessary and whatever economic action nec-
essary to protect our laborers™ jurisdiction and work.™™
Jensen reiterated this point by declaring that if Casali
failed to exclusively assign the work in dispute to la-
borers represented by Local 121, ‚‚I will have no alter-
native but to take whatever action is necessary.™™On December 18, 1996, representatives of MWMand Local 121, including Hesse, Clinton, and Jensen,
met to discuss the assignment of the disputed work. By
the meeting™s end, MWM agreed to return the disputed
work to laborers represented by Local 121. Scott™s me-
chanical laborers were laid off on or about December
18, 1996. Within 3 weeks of that layoff, Local 290filed a charge alleging that Local 121 had violatedSection 8(b)(4)(D) of the Act.B. The Work in DisputeThe disputed work involves general cleanup, erosioncontrol, and dewatering work to bring the Hyundai
construction site in Eugene, Oregon, up to protocol
cleanliness levels.2C. Contentions of the PartiesLocal 121 first contends that it did not threatenMWM in a manner that would give the Board reason-
able cause to believe that Section 8(b)(4)(D) of the Act
has been violated. Alternatively, Local 121 asserts that
the work should be awarded to employees it representsbased on (1) the Laborers master agreement, incor-
porated by reference in compliance agreements Local
121 entered into with subcontractors at the Hyundai
site; (2) past practice of the subcontractors at this con-
struction site; and (3) the superior training and skills
of the employees represented by Local 121.Local 290 asserts that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has been
violated, and that the disputed work should be assigned
to Scott employees represented by Local 290.D. Applicability of the StatuteBefore the Board may proceed with determining adispute pursuant to Section 10(k) of the Act, two juris-
dictional prerequisites must be met. First, the Board
must find reasonable cause to believe that Section
8(b)(4)(D) of the Act has been violated. Second, the
Board must find that the parties have no agreed-on
method for the voluntary adjustment of the dispute.These jurisdictional prerequisites have been met inthis case. First, as noted above, Clinton wrote to Casali
and informed him that Local 121 would ‚‚take what-
ever steps are necessary and whatever economic ac-
tions deemed necessary to protect our laborers™ juris-
diction and work.™™ Given virtually identical language,
the Board has found reasonable cause to believe that
Section 8(b)(4)(D) was violated. Holt Cargo Systems,309 NLRB 377, 378Œ379 (1992). We reject Local
121™s contention that the letter contains no threat be-
cause it does not mention picketing or striking. We
find reasonable cause to believe that Section
8(b)(4)(D) of the Act has been violated. Second, the
parties stipulated that they have not agreed on a meth-
od to adjust this dispute voluntarily. Accordingly, we
find that the Board has jurisdiction to resolve this dis-
pute.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00493Fmt 0610Sfmt 0610D:\NLRB\325.058APPS10PsN: APPS10
 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402, 1410Œ1411 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsThere is no evidence that the Board has certified ei-ther Local 290 or Local 121 as representatives of the
employees involved in this case.Local 121 argues that language contained in a re-gional master agreement, incorporated by reference in
local compliance agreements it entered into with var-
ious subcontractors at the Hyundai site, governs the as-
signment of the work in dispute. Local 121, however,
has no contract with MWM. Nor does Local 290.Because neither union has a collective-bargainingagreement with MWM, the employer assigning the
work in dispute in this case, we find that there is no
collective-bargaining agreement that governs the work
in dispute.We find that these factors do not favor an award ofthe disputed work to either labor organization.2. Employer past practiceKevin Casali testified that during his prior employ-ment with Marshall Contractors, he typically employed
composite crews representing several building trades to
perform the cleanup work associated with protocol
cleanliness levels. Gregory Hesse testified that during
his prior employment with Meissner & Wurst, he em-ployed workers affiliated with the Plumbers and Pipe-
fitters Union to perform similar work. MWM, as a
joint venture, has never before overseen the construc-
tion of a fabrication facility. Thus, we find that the
factor of employer past practice does not favor an
award to either group of employees.3. Employer preference and assignmentKevin Casali and Gregory Hesse each testified thatMWM prefers to assign the work in dispute to the
Scott employees represented by Local 290. Further,
when the construction project entered Protocol 1,
MWM did, in fact, assign the work in dispute to Scott
employees represented by Local 290. MWM reas-
signed the disputed work to employees represented by
Local 121 only after Local 121 threatened economicaction against MWM if it did not assign the work toLocal 121 exclusively. The Board does not accord
weight to the employer™s assignment, or reassignment,
of the disputed work that appears not to be representa-
tive of a free and unencumbered choice. See TeamstersLocal 158 (Holt Cargo), 293 NLRB 917, 921 (1989).Accordingly, the factors of employer preference and its
initial uncoerced assignment favor an award of the dis-
puted work to Scott employees represented by Local
290.4. Area and industry practiceTestimony on this subject differed depending on thenature of the construction project examined. The vary-
ing evidence regarding area and industry practice is in-
conclusive, and we find that an analysis of this factor
does not favor an award of the work in dispute to ei-
ther employee group.5. Economy and efficiency of operationsThe record contains no evidence that the Board con-siders relevant to determining that the Employer would
experience greater economy and efficiency of oper-
ations by using one group of employees rather than an-
other.6. Relative skills and trainingBoth parties concede that no special skills or train-ing are required to perform the work in dispute. Local
121 argues, however, that its longer experience per-
forming the disputed work at this particular jobsite
gives it an overall skill advantage, particularly with re-
gard to safety issues. Given that employees represented
by either party are equally capable of performing the
work in dispute, we find that an analysis of this factor
does not favor an award to either party.ConclusionsAfter considering all the relevant factors, we con-clude that Scott employees represented by Local 290
are entitled to perform the work in dispute. We reach
this conclusion relying on MWM™s preference and cur-
rent assignment. Service Contractors, 321 NLRB 1168(1996). In making this determination, we are awarding
the disputed work to employees represented by Local
290, not to that union or to its members. This deter-
mination is limited to the controversy that gave rise to
this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Scott Co. of California representedby Plumbers, Steamfitters and Marine Fitters Local
No. 290, affiliated with the United Association of
Journeymen and Apprentices of the Plumbing andVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00494Fmt 0610Sfmt 0610D:\NLRB\325.058APPS10PsN: APPS10
 495LABORERS LOCAL 121 (MEISSNER & WURST/MARSHALL CONSTRUCTION)Pipefitting Industry of the United States and Canada,AFLŒCIO are entitled to perform the general cleanup,
erosion control, and dewatering work to bring the
Hyundai construction site in Eugene, Oregon, up to
protocol cleanliness levels.2. Laborers International Union of North America,Local No. 121 is not entitled by means proscribed by
Section 8(b)(4)(D) of the Act to force Meissner &
Wurst/Marshall Construction Inc., a Joint Venture, toassign the disputed work to employees represented byit.3. Within 10 days from this date, Laborers Inter-national Union of North America, Local No. 121 shall
notify the Regional Director for Region 36 in writing
whether it will refrain from forcing the Employer, by
means proscribed by Section 8(b)(4)(D), to assign the
disputed work in a manner inconsistent with this deter-
mination.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00495Fmt 0610Sfmt 0610D:\NLRB\325.058APPS10PsN: APPS10
